Case 1:20-cv-04883-DLC Document 30-2 Filed 11/06/20 Page 1 of 3




                                       E5€HEBHT 8
                                            Case 1:20-cv-04883-DLC Document 30-2 Filed 11/06/20 Page 2 of 3
.: fs~:I,ratB± , ~ i ,j_+ _ , a. ~
{APEXBBREBi5EffidERE                           APEX LOGISTIC INTERNATIONAL INC.
                                                18554 S. SUSANNA RD., RANCHO DOMINGUEZ CA 90221                          Print Date:04-26-202011 :42
                                                TEL: 310-665-0288      FAX: 310-665-0188                                         CALVIN.TSENG



                                                                     INVOICE
Attn..
     NEW FORTUNE INC                                                                Invoice No.                  USAAR20040447
                                                                                    HAWB No.                     XQW20041058
     5017TH AVENUE SUITE 400, NEW YORK, NY,10018
                                                                                    Invoice Date                 Apr 26, 2020
     US
                                                                                    Due Date                     May 11, 2020



     Broker                                                                        MAWB No.                  555-26118816

     Shipper                         :   CHANGZHOU LEEJADE IMPORT AND              Document No.        :     A12020040040USA
                                         EXPORT CO;LTD
     Consignee :                         NEW FORTUNE INC                           Sub lvlaster/House :
      Carrier                        :   AEROFLOT                                                            SHANGHAI PUDONG onl27.2020
                                                                                   Departure
                                                                                                             AIRPORT
     AgentRef :
                                                                                   Destination
      Ref No.                        :   XQW20041058                                                         %E#N:%SKA,JR°pHONRF,.fl¢-28-2020
                                                                                   Place of Delivery   :

      PO No.                         :




         NO. OF PKGS                      CHARGEABLE W.T.                      DESCRIPTloN                                       REMARK
                           200               3161      KGS    DISPOSABLE FACE MASK (NON-MEDICAL)




                        DESCRIPTION                          REMARK                      UNIT          PRICE              NUN         AMOUNT

       Air Freight                                                                       JOB               18.41          3161          58194.01

       OTHER CHARGE                                     China Customs Fee                JOB                25              1               25.00
       OTHER CHARGE                                        China AWB Fee                 JOB                 8              1                 8.00
       OTHER CHARGE                                     China Terminal Fee               JOB               0.08           3161             252.88
       OTHER CHARGE                                 China Inspection Fee per box         JOB               0.16            200               32.00
       OTHER CHARGE                                        China AMS Fee                 JOB                 8              1                 8.00
                                         *** TOTAL INVOICE AMOUNT IN                           USD          ***                  58,519.89
       ***Pay by ACHAvire, Bank of America, Swift Code BOFAUS3N, Routing 121000358, A/C 325008175421.
       please send remittance detail to accountreceivable@apexglobe.com
       Pay by check, make check payable to " APEX LOGISTIC INTERNATIONAL INC.                                            " and write "Invoice No" on
       your check. ***
       *** A $35.00 will be charged for each "returned" check. Any dispute on invoices including customs duty and any
       cargo loss or damage should be notified in writing within 3 days from the date of receipt of the invoice. Any past due
       invoices over 60 days will be turned over to a collection agency with finance charges of 18°/o per annum applied.
       All additional legal fees and provision fees may be applied to the total invoice amount if the case is turned over to the
       court. Any lawsuit will be brought and settled in RANCHO DOMINGUEZ County, State of cA . ***
       *** Payment of Duty must be made within 7 calendar days after the invoice date. Failure to pay duty timely may
       result in non-payment of duty to U.S. customs. Any penalties issued by U.S. Customs & Border Protection(CBP)
       for late/nan-payment of duty are the importer's responsibility. *"
       Case 1:20-cv-04883-DLC Document 30-2 Filed 11/06/20 Page 3 of 3
PVG   555-26118816                                         XQW2oo41o58




                              COPY 2 tERTRA COPY}
